 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor practices affecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.5.The Respondent has not discriminated against James Adcock,William E.Helms, BobbyJoe Klingel,and Katie Mills.Upon the basis of the above findings of fact, and conclusions of law, and uponthe entire record in the case, I make the following:RECOMMENDATIONSAs has been found above,the Respondent interfered with, restrained,and coercedits employees by various type of conduct.In addition,itdiscouraged membershipin the Union by discriminatorily discharging or refusing to reinstate 10 employees.Because of the underlying purpose and tendency of this unlawful conduct,I concludethat there exists danger that the Respondent will in the future commit other unfairlabor practices.Accordingly, it will be recommended that the Respondent ceaseand desist from the unfair labor practices found and also from in any other mannerinfringing upon the rights guaranteed in Section7 of the Act.Affirmatively,itwill be recommended that the Respondent offer to the employeesfound to have been discriminatorily discharged or denied reinstatement immediatereinstatement to their former or substantially equivalent positions,without prejudiceto their seniority and other rights and privileges.If there are not sufficient positionsavailable5in appropriate job classifications,the Respondent shall make room for theemployees ordered reinstated by dismissing to the extent necessary employees oc-cupying such classifications who were hired after noon,October 1, 1953.49 If aftersuch dismissals there are still not sufficient positions available, all existing positions inthe appropriate job classifications shall be distributed among the employees orderedreinstated and other employees who were hired before noon,October 1,1953, withoutdiscrimination against any of them because of his or her union affiliation or strikeor concerted activities,following such system of seniority or other nondiscriminatorypractices as would normally have been applied by the Respondent to determine jobretention rights upon a reduction in force.All employees remaining after such dis-tribution,including those ordered reinstated,for whom no employment is immediatelyavailable,shall be placed upon a preferential list and offered reemployment as workbecomes available in a suitable classification,and before other persons are hired forsuch work, in the order required by the Respondent's normal seniority system or othernondiscriminatory practices.It will also be recommended that the Respondent makewhole the employees found to have been discriminatorily discharged or denied rein-statement for any loss of earnings they may have suffered because of the discrimina-tion against them,by paying to each of them a sum of money equal to the amounthe or she normally would have earned from the date of the discrimination against himor her 50 to the date of the offer of reinstatement,less his or her net earnings duringthe said period.The backpay provided for herein shall be computed on a quarterlybasis in the manner established by the Board; earnings in one particular quarter shallhave no effect on the back-pay liability for any other period.[Recommended Order omitted from publication.]49 In the case of Uthoff, after September 4, 1953.eo Uthoff was discriminatorily discharged at the close of work on September 4, 1953.Causey, Nelson,and Pope were discriminatorily discharged before 1 p.M. on October 1.Ivadell Adcock,Kelley, Lilly,Livingston,Loveless,and Montgomery were discriminatorilydenied reinstatement on October 2, before the start of the workday.BarryControls,Incorporated and United SteelWorkers ofAmerica,CIO, Petitioner.Case No. 1-RC-3970. July 6, 1955DECISION AND DIRECTIONOn April 25, 1955, pursuant to a stipulation for certification uponconsent election,an election by secret ballot was conducted under thedirection and supervision of the Regional Director for the FirstRegion among employees of the Employer in the stipulated unit.113 NLRB No. 5. BARRY CONTROLS, INCORPORATED27Upon the completion of the election, the parties were furnished atally of ballots.The tally showed that of approximately 141 eligiblevoters, 119 cast ballots, of which 54 were for and 47 were against thePetitioner, and 18 voted challenged ballots.The challenged ballotswere sufficient in number to affect the results of the election.In accordance with the Board's Rules and Regulations, the Re-gional Director investigated the challenges and, on May 10, 1955,issued and duly served upon the parties a report on challenged ballots.Thereafter, on May 20, 1955, the Employer filed timely exceptions tothe Regional Director's report.The Petitioner filed no exceptions.Upon the basis of the entire record in this case, the Board makesthe following findings :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for purposes of collective bargaining within the meaning ofSection 9 (b) of the Act :All production and maintenance employees at the Employer's Water-town, Massachusetts, plant, including truckdrivers, shipping, receiv-ing, and stockroom employees, and plant clerical employees, but ex-cluding office clerical employees, guards, watchmen, laboratory tech-nicians, professional employees, and supervisors as defined in the Act.5.In his report on challenged ballots, the Regional Director recom-mended that the challenges to 17 ballots be overruled and that thechallenge to the ballot of Lillian Wilson be sustained.The Employercontends in its only exception that the Regional Director erred inrecommending that the challenge to Lillian Wilson's ballot be sus-tained.The Regional Director found that Wilson was ineligibile to votebecause she did not commence work at the Employer's plant until afterMarch 20, 1955, the established eligibility payroll date.The Em-ployer argues that, because it hired Wilson before that date, she wasan employee eligible to vote.The Board's Rules require that, in order to vote, an individual mustbeemployed and workingon the established eligibility date, unlessthat individual was absent for one of the reasons set out in the Direc-tion of Election or election agreement.'As Wilson had not begun1 The Goldenberg Company,77 NLRB 335, 337;J.Halpern Company,108 NLRB 1142,1143. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARD-work on the eligibility payroll date, we find, in accord with the Re-gional Director, that she was ineligible to vote.Accordingly, thechallenge to her ballot was properly sustained.As no exception was taken to the remaining findings and recom-mendations of the Regional Director affecting 17 ballots, we shalldirect that those ballots be opened and counted. _[The Board directed that the Regional Director for the First Re-gion shall, within ten (10) days from the date of this direction, openand count the ballots of Edward Arnold, Janet Baldasaro, GeorgeBennett, John Boyle, Paul Clifford, Douglas Collins, Cecil Crowther,Thomas Gannon, George Kenney, Michael Margareci, Alton Moore,Robert Morrison, Robert Ranney, George Luscombe, George Connolly,Jerry Greenblatt, and the ballot identified as number (18), and shallthereafter serve upon the parties a supplemental tally of ballots.]Harold Hibbard and Ben R.Stein,Individually and as a Part-nership,d/b/a Hibbard Dowel Co.andLocal 18-B, Furnitureand Bedding Workers Union,United Furniture Workers ofAmerica, C.I.O.Local 189, Building Service Employees Union,A.F.L.andLocal18-B, Furniture and Bedding Workers Union,United Furni-tureWorkers of America,C.I.O.Cases Nos. 1,3-CI-1703 and13-CB-308.July 7,1955DECISION AND ORDEROn February 28, 1955, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter, the Respond-ent Union and the General Counsel filed exceptions to the Interme-diate Report and supporting briefs.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed with the exception noted in themargin.'The Board has considered the Intermediate Report, the1The Trial Examiner excluded a certain contract between the Respondents,which theGeneral Counsel offered in evidence,because the parties conceded its execution.However,as this documentis involvedin the issues here presented,we find that the Trial Examinererred in hisruling.Accordingly,we hereby reverse the Trial Examiner's ruling and receivethis document in evidence as General Counsel's Exhibit No. 15.113 NLRB No. 4.